                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                                   )
RAUL GALVAN,                       )
Plaintiff,                         )
                                   )
                                            Civil Action No.
             v.                    )
                                            19-11100-NMG
                                   )
STEPHEN SPAULDING, WARDEN,         )
Defendant.                         )
                                   )
                                   )

                                 ORDER

GORTON, J.

     On May 13, 2019, plaintiff Raul Galvan, an inmate in

custody at FMC Devens, filed a document captioned as a

“Memorandum Of Law In Support Of Plaintiff’s Motion For

Preliminary Injunction, TRO, and Suit.”     See Docket No. 1.

Galvan did not pay the filing fee and did not file a complaint

or a motion for leave to proceed in forma pauperis.

     On June 4, 2019, Galvan was ordered to (1) file a complaint

and (2) pay the $400 filing and administrative fees or file a

motion for leave to proceed in forma pauperis with a six-month

certified prison account statement.      See Docket No. 3.

     To date, Galvan has not responded to the court’s order and

the time to do so has expired.    It is a long-established principle

that this Court has the authority to dismiss an action sua sponte

for a party’s failure to prosecute his action and his failure to

follow the court's orders. Fed. R. Civ. P. 41(b). Here, dismissal
is appropriate because without plaintiff’s active participation,

the court cannot effect the advancement of the case to a resolution

on the merits.

     Accordingly, for the failure to comply with the June 4, 2019

Memorandum and Order, this action is hereby dismissed without

prejudice.

So ordered.

                             /s/ Nathaniel M. Gorton_
                             Nathaniel M. Gorton
                             United States District Judge
Dated: July 11, 2019




                                 2
